DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Quayle
This application is in condition for allowance except for the following formal matters: Claims 1-11 are objected to because of the following informalities:   
In claim 1, lines 10 to the end including the formula, the non-English terms in the formula should be changed to terms in English;
In claim 1, lines 10 to the end including the formula, the symbols of the formula that are undefined should be defined in the claim;
In claim 1, line 4, “the movement of said” should be --  a movement of said  --;
In claim 1, line 8, “the displacement of the system” should be --  a displacement of the system  --;
In claim 2, line 3, “its two ends” should be --  two ends  --;
In claim 3, line 3, “its two ends” should be --  two ends  --;
In claim 4, line 3, “its two ends” should be --  two ends  --;
In claim 4, line 4, “two ends” should be --  the two ends  --;
In claim 5, line 3, “its two ends” should be --  two ends  --;
In claim 5, line 6, “the position of equilibrium” should be --  a position of equilibrium  --;
In claim 6, line 4, “the two ends central pin” should be --   two ends of the central pin  --;
In claim 6, line 6, “the position of equilibrium” should be --  a position of equilibrium  --;
In claim 10, lines 4-5, “during the step of returning to the position of equilibrium” should be --   during a step of returning to a position of equilibrium   --; and


Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT E MATES/Examiner, Art Unit 2832  


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832